Citation Nr: 1721630	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant may be recognized as the Veteran's surviving spouse for VA benefit purposes.


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1941 to June 1946.  The Veteran died in March 1996.  The Appellant seeks status as the surviving spouse of the Veteran for the purpose of entitlement to Dependency and Indemnity (DIC) benefits, death pension, and accrued benefits.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In October 2015, this claim was remanded to the RO for further development and to determine whether the deceased had veteran status.  The RO confirmed that the Veteran's military service had been previously verified.  The current question before the Board is whether the Appellant may be recognized as the Veteran's surviving spouse for the purpose of receiving VA benefits, as reflected above.


FINDINGS OF FACT

1.  The Veteran's service records state that he was married to IP.

2.  The Appellant, ET, and the Veteran married in January 1960.

3.  The appellant and the Veteran married under the provisions of Article 34 of the New Family Code of the Philippines. 

4. The Veteran died in March 1996, and according to his death certificate, he was married at the time of his death.



CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving spouse of the Veteran for purposes of VA benefits have been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.55, 3.205, 3.206 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Appellant has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds substantial compliance with the October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50 (a).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50 (b), 3.53.

The term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103 (c); 38 C.F.R. § 3.1 (j).  Under Article 34 of the Family Code of the Philippines, no license is necessary for the marriage of a man and a woman who have lived together as husband and wife for at least five years and without any legal impediment to marry each other.  The contracting parties shall state the foregoing facts in an affidavit before any person authorized by law to administer oaths.  The solemnizing officer shall also affirm under oath that the qualifications of the contracting parties have been met and there was no legal impediment to the marriage.

Where an attempted marriage is invalid by reason of legal impediment, VA law allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103 (a); 38 C.F.R. § 3.52.

Of record is a marriage certificate for the Appellant and the Veteran, photographs, the Veteran's death certificate, birth certificates, and lay statements.  As an initial matter, the affidavits necessary as a prerequisite to perform a marriage ceremony under Article 34 of the Philippine Family Code are not of record.  As there is a valid marriage certificate for the Appellant and the Veteran, the Board finds that the affidavits are not required.  However, the Veteran's service records list IP as the Veteran's wife.  There is no divorce decree for the Veteran and IP of record.  Additionally, the Veteran's death certificate reports that the Veteran was married at the time of his death but does not name his spouse.  Without more, the Board cannot find the civil certification of the marriage of the Appellant and the Veteran valid on its face.

The question remains, however, whether the marriage may be "deemed valid."  The Appellant and the Veteran married in January 1960, more than 36 years before his death.  Two children were born to them in July 1962 and April 1966.  The Appellant states that she had no knowledge of the Veteran's previous marriage to IP or any potential impediment to their marriage, and she and the Veteran lived together until his death.  No other individuals have sought or been found to be entitled to gratuitous VA benefits.

The Board finds that the Appellant's marriage to the Veteran is deemed valid for VA purposes.  The Veteran and the Appellant attempted a valid marriage, had children together, and lived together as husband and wife for over 36 years.  38 U.S.C.A. § 103 (a); 38 C.F.R. § 3.52.  The Board concludes that the Appellant is to be recognized as the Veteran's surviving spouse.

ORDER

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for purposes of the receipt of VA benefits is granted.




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


